Title: Thomas Jefferson to John George Baxter, 16 July 1815
From: Jefferson, Thomas
To: Baxter, John George


          Sir Monticello July 16. 15.
          I have duly recieved your favor explaining to me your improvement on the carding machine; but I am too little acquainted with that now in use to form any opinion of their comparative merits. the only part of your request therefore which I can answer respects the obtaining patent rights in France & England. in France before the revolution (I know not how it is since) no standing law allowed patent rights for inventions. a special law was necessary to be passed in every individual case, and was refused but for great discoveries promising important advantages; nor was it easy under that government to procure attention to a petition for this purpose. in England there is a standing law granting a patent on as a matter of right on petition & payment of fees, amounting I believe to about 100. guineas, perhaps more. but the patent is void if for an invention used, before it’s date, in any other country. this last circumstance requires your attention.
          Mr Breckenridge informs me you have invented a spinning machine which from it’s cheapness, simplicity and saving of labor is rapidly getting into general use. I should like to know in what this differs from the old spinning Jenny, or from Arkwright’s machines. these last will not answer in the country because they require nice workmen to keep them in repair. I have therefore used the Jenny, because our workmen can make them, and any body can repair them. I have three of these, carrying 24. threads each, in operation in my own family. but if there be any thing yet more simple & of equal effect I should prefer it. Accept the assurance of my respect.
          Th: Jefferson
        